Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.

Allowable Subject Matter
Claims 1, 4-6, 8, 9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 10 November 2021 are persuasive. Specifically, while the prior art teach various subterranean liquid storage devices and associated plumbing with sensors as applied in previous rejections, the structural requirements of the independent claim would not have been obvious without impermissible hindsight garnered from the instant application.  
Specifically, a device for storing electrical energy of a salt cavern flow battery, comprising: an airbag, wherein the airbag is a bilayer airbag including an inner membrane and an outer membrane and located in an underground salt cavern, brine is stored in the salt cavern, and a liquid electrolyte is stored in the airbag; a second pipeline, wherein one end of the second pipeline is connected with the airbag while the other end thereof is located on the ground, and the second pipeline is used for filling the liquid electrolyte into the airbag; a first pipeline, wherein the first pipeline sleeves the second pipeline, one end of the first pipeline is connected with a shaft inlet of the salt cavern while the other end thereof is located on the ground, and the first pipeline is used for discharging the brine from the salt cavern; a leak detector, wherein the leak detector comprises multiple pairs of electrodes, a power supply and a warning light; the multiple pairs of electrodes arranged between the inner membrane and the outer membrane in a shape of tree branches are extendable to any positions between the inner membrane and the outer membrane and connected with the power supply through wires; the warning light is arranged on the wires; the power supply and the warning light are arranged on the ground; wherein the multiple pairs of electrodes are positioned around the inner membrane so as to detect leak in a surrounding environment, and when the liquid electrolyte or the brine are leaked, it conducts more than one pair of electrodes such that the warning light is powered on; and the density of the liquid electrolyte is equal to the density of the brine is not fairly taught or suggested in the prior art as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723